IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                           NOS. PD-0253-16 & PD-0254-16



                         WILLIE LEE AMIE, JR., Appellant

                                            v.

                               THE STATE OF TEXAS



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE SECOND COURT OF APPEALS
                         TARRANT COUNTY



      Per curiam. Y EARY, J., filed a dissenting opinion.

                                     OPINION

      Appellant was convicted of two counts of robbery and sentenced to fifteen years in

prison in each count, to run concurrently.       On appeal, Appellant claimed that the

Consolidated Court Cost fee imposed pursuant to Local Government Code § 133.102(a)(1)

was facially unconstitutional. The Court of Appeals held that this claim was not preserved
                                                      AMIE, NOS. PD-253-16 & PD-254-16


for review because Appellant did not object to the imposition of the fee before the trial court.

In the alternative, it found the claim meritless. Amie v. State, Nos. 02-15-00385-CR & 02-

15-00386-CR, 2016 Tex. App. LEXIS 1990 (Tex. App.—Fort Worth February 25, 2016) (not

designated for publication).

       In the context of court-cost challenges, an appellant may not be faulted for failing to

object when he or she was not given the opportunity to do so. London v. State, 490 S.W.3d

503, 507 (Tex. Crim. App. 2016). Appellant was entitled to challenge this mandatory court

cost for the first time on appeal.

       This Court recently determined that portions of the Consolidated Court Cost fee –

specifically, the abused children’s counseling fee and the comprehensive rehabilitation fee

– are unconstitutional as a violation of the Separation of Powers Clause of the Texas

Constitution. Salinas v. State, 523 S.W.3d 103 (Tex. Crim. App. 2017). Pursuant to Salinas,

the $133 consolidated court costs should be reduced pro rata by the percentage allocated to

these impermissible accounts. The combined percentage attributable to these accounts under

the statute is 9.8306 percent. That percentage of the $133 fee assessed in Appellant’s case

is $13.07. Subtracting this amount from the $133 yields a fee of $119.93. We reverse the

judgment of the Court of Appeals with respect to the issue of court costs, and we modify the

trial court’s judgment to change the $133 consolidated fee to $119.93.

DATE DELIVERED: November 15, 2017

DO NOT PUBLISH